DETAILED ACTION
This office action is in response to Applicant’s communication of January 4, 2021.  The Information Disclosure Statement with a filing date of February 22, 2018, has been acknowledged.      

Priority:  02/18/2011
Status of Claims:  Claims 1 – 20 are pending.  Claim 1 has been amended.  The amendments to the claims have been entered.   
Status of Office Action:  Notice of Allowance

Claim Objections
The previous objection to Claim 1 based upon awkward language as per the prior Office Action of November 3, 2020, is hereby withdrawn.

Claim Rejections – Double Patenting
The previous rejection of Claims 1 – 20 on the ground of nonstatutory double patenting in the prior Office Action of November 3, 2020, is hereby withdrawn.

Response to Arguments/Remarks
Applicant’s remarks of January 4, 2021, have been fully considered and found persuasive, with Applicant identifying filing of an Electronic Terminal Disclaimer, with a filing date of August 5, 2020.
The terminal disclaimer filed on August 5, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes Hewton (U.S. 2008/0201265) generally identifying a smart card with temporary account number generation; Bertran (U.S. 2010/095130) generally identifying biometric templates of a smartcard; Haller (U.S. 2008/0141336) generally identifying a secure service in a business application environment with credit ratings and credit scores; and Ciaffi (U.S. 7,973,607) generally identifying an OTP being valid for a limited period of time.
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1 that include:
a request for the financial service from the consumer that is assigned to the biometric card and a unique identification number (“UIDN”) that corresponds to the biometric card, wherein the biometric card includes one or more biometric templates of biometric information about the assigned consumer;
employing the biometric card and biometric templates to sense physical signals of the consumer based on biometric information that is provided by the consumer to the biometric card, wherein the biometric card employs the sensed signals to determine an authenticity of biometric information about the consumer that is provided to the biometric card the biometric;
employing an identity authority application to determine an authenticity of a one time pin (“OTP”) provided by the consumer based on the UIDN, wherein the OTP is generated by the biometric card based on at least affirmative authentication of the biometric information provided by the consumer;
authorizing the provider to provide the consumer with access to the financial service based on an affirmative authentication of the OTP,
and wherein the provider requests an external credit report about the consumer from a credit bureau based on both the biometric card authenticating the biometric information provided by the consumer and the affirmative authentication of the OTP provided by the consumer based on the UIDN.

Additionally, the presented limitations of independent system Claims 8 and 15 identify similar features as outlined in independent method Claim 1.

For these reasons, independent Claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2 – 7, 9 – 14 and 16 – 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.





Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/
Examiner, Art Unit 3697
January 24, 2021